                   Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 1 of 30



                                               IN THE UNITED STATES DISTRICT COURT
                                                FOR THE WESTERN DISTRICT OF TEXAS
                                                         AUSTIN DIVISION

  Bahia Amawi,                                                   §
                                       Plaintiff,                §
                                                                 §
  v.                                                             §       Civil Action No. 1:18-CV-1091-RP
                                                                 §
  Pflugerville Independent School District; and                  §                    consolidated with:
  Ken Paxton, in his official capacity as                        §
  Attorney General of Texas,                                     §       Civil Action No. 1:18-CV-1100-RP
                      Defendants.                                §

                            DEFENDANT KEN PAXTON’S OMNIBUS RESPONSE TO PLAINTIFFS’
                                    MOTIONS FOR PRELIMINARY INJUNCTION

              In 2017, the Legislature passed, and the Governor signed, a widely supported anti-

discrimination law prohibiting companies who contract with the State from invidious economic

boycotts of Israel. See TEX. GOV’T CODE § 2270.001 et seq. Plaintiffs in these consolidated cases ask

the Court to undo that progress and facially invalidate the entire law. The Court should decline their

invitation. Chapter 2270 of the Texas Government Code does not concern personal economic decisions

or Plaintiffs’ right to freely express their views on the Israeli-Palestinian conflict. Instead, it regulates

companies that contract with the State and bars those companies from discriminating against Israel and

Israeli businesses. Texas’s public policy ensures that discrimination has no home within its borders,

and the State can rightly deny public funds to those who would act contrary to those foundational

non-discrimination principles. Plaintiffs here are sole proprietors who seek to engage in personal

conduct outside of their business dealings with the State. Chapter 2270 does not restrict, or even apply

to, that conduct. For these reasons and those discussed below, the pending motions for preliminary

injunction should be denied.1


                                                            
         For ease of reference, this response will refer to Plaintiff Bahia Amawi’s motion for preliminary injunction as
              1

the “Amawi Br.” and the motion for preliminary injunction in the Pluecker case as the “Pluecker Br.” Unless necessary to

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                       Page 1
 
                   Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 2 of 30



                                                               INTRODUCTION

I.            Israel has faced debilitating economic boycotts since its creation.

              The counter-boycott law codified in Chapter 2270 of the Texas Government Code is the

Legislature’s measured and targeted response to the economic warfare that has befallen Israel for over

half a century.2 The first boycotts against Israel began with the country’s creation in 1948 and were

aimed at the mere existence of the world’s only Jewish state. These embargoes were institutionalized as

early as 1951, in the Arab League’s Central Boycott Office in Damascus. See Constance A. Hamilton,

Effects of the Arab League Boycott of Israel on U.S. Businesses, U.S. Int’l Trade Commission, Pub. 2827 (Nov.

1994) at 5. In 1994, the United States International Trade Commission found that the Arab League

Boycott—the prototype of the nationality-based boycott that Chapter 2270 responds to—cost Israel’s

economy $2 billion a year. Id. at vi. This decades-long commercial campaign against an isolated

democracy—one of the country’s, and Texas’s, most trusted allies—undergirds these lawsuits.

              President Carter signed the Export Administration Act of 1979 (the EAA) to counter the

Arab League boycott and address the pronounced problem of foreign-state-led boycotts of Israel.

See Briggs & Stratton Corp. v. Baldridge, 539 F. Supp. 1307, 1310 (E.D. Wis. 1982), affirmed, 728 F.2d

915, 916 (7th Cir. 1984). The EAA directs the “President [to] issue regulations prohibiting any United

States person . . . from . . . support[ing] any boycott fostered or imposed by a foreign country against

a [friendly] country [e.g., Israel].” Id. at 1311. The EAA imposes criminal felony liability for violations,

which include “[f]urnishing information about . . . hav[ing] any business relationship . . . with or in




                                                            
distinguish the individual plaintiffs in the Pluecker case, this response will refer to the plaintiffs in that case collectively as
the Pluecker Plaintiffs.
          2 This unfortunate history reveals why Texas would single out Israel and Israeli businesses as vulnerable to

discriminatory business practices. Cf. Amawi Br. at 13 (decrying “Texas’s political decision to single out only government
contractors for mandatory support of a single foreign country.”). Virtually no other country—and certainly no other
democracy—faces the widespread punishing economic boycotts that Israel has endured for decades.

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                                  Page 2
 
                   Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 3 of 30



the boycotted country.” See id. The EAA survived a First Amendment challenge in Briggs, and does

not appear to have been challenged since then.3

II.           BDS boycotts target Israeli businesses.

              When the EAA was enacted, the dominant Israel-boycott form was foreign-state led. Since

then, a new boycott type has emerged through the Boycott, Divestment, and Sanctions (BDS)

movement. The BDS movement “is a Palestinian-led movement” that seeks to force companies,

institutions, and governments to end international support for Israel. See generally, What is BDS?

https://bdsmovement.net/what-is-bds (last visited Jan. 15, 2019). It calls for the boycott of all Israeli

products, regardless of the company’s position on the Israeli-Palestinian conflict. See What to Boycott,

https://bdsmovement.net/get-involved/what-to-boycott (last visited Jan. 15, 2019) (“The BDS

movement calls for a boycott of all Israeli products.”). Because BDS boycotts are not foreign-state-

led, they fall outside of the EAA.

              Federal policy regarding BDS boycotts makes clear that these efforts are an anathema to the

United States’ interest. See 19 U.S.C. § 4452. In particular, Congress “opposes politically motivated

actions that penalize or otherwise limit commercial relations specifically with Israel, such as boycotts

of, divestment from or sanctions against Israel [i.e., BDS campaigns]” and explained that such boycotts

“are contrary to the principle of nondiscrimination[.]” Id. § 4452(b)(4)–(5). Congress further directed

that a “principal trade negotiating objective[] of the United States” is “[t]o discourage politically

motivated boycotts of, divestment from, and sanctions against Israel[.]” Id. § 4452(c).

III.          Laws like Chapter 2270 have been enacted across the country.

              Twenty-five states, including Texas, have taken action to restrict the non-foreign-state-

directed boycotts of Israel that are not covered by the EAA. See Appendix, infra. Texas is thus far

                                                            
          The EAA was recently re-enacted by Congress in 2018 as part of the Defense Authorization Act. See Anti-
              3

Boycott Act of 2018, Pub. L. No. 115-232 §§ 1771-74. That Act passed 359-54 in the House and 87-10 in the Senate.
 

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                  Page 3
 
                   Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 4 of 30



from alone among the states in its decision not to contract with businesses that discriminatorily

boycott Israel. Numerous states have similarly prohibited or limited government contracts with

entities that boycott Israel. See, e.g., ARK. CODE § 25-1-503; FLA. STAT. § 287.135; GA. CODE § 50-5-

85; IOWA CODE § 12J.6; NEV. REV. STAT. § 333.338. “In every state legislative body that had a roll

call taken, [these provisions] passed by decisive if not overwhelming margins.” See Mark Goldfeder,

Stop Defending Discrimination: Anti- Boycott, Divestment, and Sanctions Statutes Are Fully Constitutional, 50

TEX. TECH L. REV. 207, 213 (2018).

IV.           Chapter 2270 targets economic, discriminatory boycotts against Israel.

              In Texas, the Legislature enacted House Bill 89 in 2017 by bipartisan margins. The law passed

unanimously in the House, and 26-5 in the Senate.4 See H.B. 89, S.J. of Tex., 85th Leg., R.S. 1332

(2017); H.J. of Tex., 85th Leg. R.S. 1749–50 (2017). Texas aims to “prevent taxpayer resources from

supporting businesses which work to isolate Israel from global trade,” because “Israel is a key ally and

trading partner of the United States and Texas.” See House Comm. on State Affairs, Bill Analysis, Tex.

H.B. 89, 85th Leg., R.S. (2017); see also Senate Comm. on Bus. & Commerce, Bill Analysis, Tex. H.B.

89, 85th Leg., R.S. (2017). To combat these “discriminatory practices,” Texas does not contract with

a company for goods or services if that company refuses to deal with, terminates business activities

with, or takes other actions intended to penalize, inflict economic harm on, or limit commercial

relations with Israel (or someone doing business with Israel). TEX. GOV’T CODE §§ 808.001 &

2270.001. Texas does not, however, consider business actions taken “for ordinary business purposes”

to be a boycott. Id. § 808.001.


                                                            
            As discussed in more depth infra, House Bill 89 prohibits government contractors from boycotting Israel. House
              4

Bill 89 also contains a related, but distinct, provision not challenged here. In House Bill 89, the Legislature amended
Chapter 808 of the Texas Government Code. Subject to limited exceptions, these amendments require governmental
agencies to divest from companies that boycott Israel. See TEX. GOV’T CODE § 808.054(a). Because Plaintiffs’ motions
address the contracting provisions in Chapter 2270 exclusively, they have not properly preserved a constitutional claim
vis-à-vis the divestment provisions in Chapter 808. In any event, they would lack standing to challenge those provisions
because they have not alleged that the State has divested in their companies because of anti-Israel boycotts.

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                         Page 4
 
            Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 5 of 30



         Chapter 2270 differs in two key respects from the EAA in that it: (1) applies to non-foreign-

state-led boycotts of Israel, and (2) is not a direct regulation of the general public’s conduct enforceable

by felony prosecution. Instead, the law denies public contracts to businesses that are engaged in

boycotts of Israel or will be engaged in a boycott of Israel during the contract’s term. TEX. GOV’T

CODE § 2270.002. As a result, the law requires public contractors to verify that the company “does

not boycott Israel” and “will not boycott Israel during the term of the contract.” Id.

V.       The Legislature carefully crafted Chapter 2270 to apply to companies, not individuals.

         In Chapter 2270, the Legislature defined the “companies” who must certify that they will not

boycott Israel. These entities include “a for-profit sole proprietorship, organization, association,

corporation, partnership, joint venture, limited partnership, limited liability partnership, or limited

liability company, including a wholly owned subsidiary, majority-owned subsidiary, parent company,

or affiliate of those entities or business associations that exists to make a profit.” TEX. GOV’T CODE

§ 808.001(2).

         Plaintiffs are sole proprietors who sought contracts with governmental entities, and thus, were

required to certify, in their capacities as sole proprietors, that they would not engage in the

discriminatory conduct Chapter 2270 proscribes. Plaintiff Bahia Amawi, a speech pathologist who has

contracted with Pflugerville Independent School District in the past to provide speech therapy

services, refused to certify that she “[d]oes not currently boycott Israel,” and “[w]ill not boycott Israel

during the term of the contract.” Amawi Br. at 4. She avers that she “make[s] economic decisions on

the basis of [her] support for Palestine and [her] ethical objections to Israel’s mistreatment of

Palestinians.” Dec. of Bahia Amawi ¶ 9. She says, for example, that she buys Palestinian olive oil and

“refuse[s] to buy the Sabra brand of hummus because of its connections to Israel.” Id. Whenever she

is aware that “products are made in or affiliated with Israel,” she makes the “personal choice to avoid

them.” Id. (emphasis added).


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction            Page 5
 
            Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 6 of 30



         The Pluecker Plaintiffs also refused to sign, or took issue with signing, the contractual clauses

required by Chapter 2270. Plaintiff Zachary Abdelhadi is a sophomore at Texas State University who

expressed an interest in judging high school debate tournaments the Lewisville Independent School

District. See Dec. of Zachary Abdelhadi ¶¶ 3, 9. However, he refused to certify that he does not

currently boycott Israel or that he will not boycott Israel during the term of the contract. See id. at ¶¶

10–14. Abdelhadi’s boycott is limited: he “does not boycott all Israeli companies; he boycotts only

those supporting Israel’s occupation of Palestinian territories.” Pluecker Br. at 10.

         Like Abdelhadi, Plaintiff Obinna Dennar judges high school debate tournaments. See Dec. of

Obinna Dennar ¶ 3. In 2017, Dennar arranged to judge a debate tournament through Klein High

School, but he refused to certify that he was not presently engaged in a boycott of Israel or that he

would not be engaged in a boycott of Israel during the term of the contract. See id. at ¶¶ 7–8. Dennar

asserts that he boycotts Israel, and he “do[es] not want to go against [his] political beliefs by signing

the certification.” Id. at ¶¶ 8–10. Also, like Abdelhadi, Dennar does not boycott all Israeli products—

only those “he believes support Israel’s occupation of the Palestinian territories or that, directly or

indirectly, economically benefit the Israeli government, including Sabra and L’Oreal.” Pluecker Br. at

8.

         The final two plaintiffs contracted with state universities. Plaintiff George Hale is “a radio

reporter for KETR, the NPR station for northeast Texas, which is licensed to Texas A&M University–

Commerce (‘TAMUC’).” Dec. of George Hale ¶ 3. Hale contracts with TAMUC and is the radio

station’s lead reporter for an “investigative radio series and podcast.” Id. Hale said that he “previously

boycotted consumer goods offered by businesses supporting Israel’s occupation of the Palestinian

territories.” Id. at ¶ 9. However, he asserts that he discontinued this boycott “when [he] was forced to

sign a No Boycott of Israel certification” in order to continue working on the podcast series. Id. at ¶¶




Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction          Page 6
 
            Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 7 of 30



10–11. Hale said that he did not wish to sign the certification, but he did so to continue working

despite his objections. Id. at ¶ 18.

         Finally, Plaintiff John Pluecker is “a freelance writer, artist, interpreter, translator, and co-

founder of an interpretation collaborative called Antena.” Dec. of John Pluecker ¶ 3. In March 2018,

Pluecker agreed to translate an art essay for the Blaffer Art Museum at the University of Houston

(UH) in exchange for $1,500. Id. at ¶ 10. Because he had previously done work for UH, Pluecker

began working on the translation before reviewing the UH contract, and upon review, he refused to

sign the contract and forfeited payment because the contract required a certification that he does not

boycott Israel and will not do so during the life of the contract. Id. at ¶ 10–13. Specifically, he refused

to sign the contract “because [he] believed it violated [his] free speech rights,” and Pluecker “did not

want to forfeit [his] participation in a BDS boycott campaign.” Id. at ¶ 14. In a second instance,

Pluecker refused to sign another contract with the certification provision and forwent an opportunity

to be a guest speaker at UH. Id. at ¶¶ 16–17.

         Plaintiffs contend that their personal decisions to purchase certain products or speak out on

specific issues are inhibited by Chapter 2270. But, as discussed in more depth below, Chapter 2270

does not prevent Plaintiffs from engaging in the kind of personal, non-“company” actions they assert

Chapter 2270 infringes.

                                              STANDARD OF REVIEW

         “A preliminary injunction is an extraordinary remedy.” Miss. Power &Light Co. v. United Gas

Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985). The decision to grant a preliminary injunction is to be

treated as “the exception rather than the rule.” Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 179 (5th Cir.

1975); Canal Auth. of the State of Fla. v. Callaway, 489 F.2d 567, 576 (5th Cir. 1974). “In considering

whether to grant or deny preliminary injunctive relief, the district court ‘must remember that a

preliminary injunction is an extraordinary and drastic remedy,’ and that ‘[t]he movant has a heavy


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction           Page 7
 
            Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 8 of 30



burden of persuading the district court that all four elements are satisfied.’” Enterprise Int’l, Inc. v.

Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 472 (5th Cir. 1985) (alteration in original)

(footnotes omitted) (quoting Callaway, 489 F.2d at 573, and Hardin v. Hous. Chronicle Publ’g Co., 572

F.2d 1106, 1107 (5th Cir. 1978)).

         “Thus, if the movant does not succeed in carrying its burden on any one of the four

prerequisites, a preliminary injunction may not issue and, if issued, will be vacated on appeal.” Id.

(citing Clements Wire & Mfg. Co. v. NLRB, 589 F.2d 894, 897 (5th Cir. 1979)). The moving party must

establish the following four factors: (1) a substantial threat that failure to grant the injunction will

result in irreparable injury; (2) a substantial likelihood of success on the merits; (3) the injunction will

serve the public interest; and (4) the threatened injury outweighs any damage that the injunction may

cause the opposing party. Allied Mktg. Grp., Inc. v. CDL Mktg., Inc., 878 F.2d 806, 809 (5th Cir. 1989).

At all times, the burden of persuasion remains with the plaintiff as to each of the four elements. Id.

Here, Plaintiffs cannot meet their heavy burden on even one of these four factors.

                                        ARGUMENT AND AUTHORITIES

         Chapter 2270 does not concern mere criticism of Israel or its laws, leaders, or policies. The

law concerns economic boycotts that target all Israelis on the basis of nationality or national origin. Cf. What

to Boycott, https://bdsmovement.net/get-involved/what-to-boycott (last visited Jan. 15, 2019) (“The

BDS movement calls for a boycott of all Israeli products.”). This law, like many of the non-

discrimination laws that protect vulnerable members of society, counters the use of economic coercion

to strike not at Israeli actions but at the mere fact that a company is Israeli or does business with one.

And Chapter 2270 does not even prohibit boycotts. Individual boycott supporters, outside of their

businesses’ voluntary commercial relations with the State, may act as they wish.

         As can those who oppose such boycotts: Texas’s refusal to spend its money in ways that

countenance this form of boycott, like similar laws passed in other states, is simply an application of


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                Page 8
 
            Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 9 of 30



two well-established doctrines: first, states can place conduct-based conditions or qualifications on

independent contractors who seek to obtain the business of those states. And second, states, among

these restrictions, may disallow contractors from engaging in invidious discrimination.

I.       Chapter 2270 does not apply to Plaintiffs.

         As an initial matter, because Plaintiffs have not met their burden of showing a harm caused

by Chapter 2270, the Court should decline to address the merits of their challenges. See, e.g., Spector

Motor Service, Inc. v. McLaughlin, 323 U.S. 101, 105 (1944) (“If there is one doctrine more deeply rooted

than any other in the process of constitutional adjudication, it is that we ought not to pass on questions

of constitutionality . . . unless such adjudication is unavoidable.”). For the same reasons, Plaintiffs

lack standing to challenge Chapter 2270 and will suffer no irreparable injury absent an injunction. See,

e.g., Clapper v. Amnesty Int’l USA, 568 U.S. 398, 411, 422 (2013) (holding that Article III standing to

challenge statute was lacking where the act “target[ed] other individuals.”).

         Plaintiffs do not identify any actions they have taken or plan to take that would constitute a

“company” act within the meaning of Chapter 2270. The only anti-Israel activities that Amawi

mentions, for example, are (1) buying Palestinian products like olive oil; and (2) refusing to buy Israeli

products, like the Sabra brand of hummus, because of the products’ connections to Israel. Amawi

Dec. ¶ 9. Whenever she is aware that “products are made in or affiliated with Israel,” she makes the

“personal choice to avoid them.” Id. (emphasis added). The Pluecker Plaintiffs engage in similar non-

work-related decisions: Pluecker, for instance, boycotts Sabra products and contends “[i]t would go

against his political and moral beliefs to go on record with or sign on to anything perceived to be an

anti-BDS statement.” Pluecker Br. at 5–6, These deeply personal choices, which are entirely divorced

from the content of the contracts they signed with the State as sole proprietors, are not “company”

actions within the meaning of Chapter 2270.




Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction          Page 9
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 10 of 30



         Chapter 2270 provides that a governmental entity may not enter into a contract with a company

for goods or services unless the company certifies that it does not boycott Israel or will not boycott

Israel. TEX. GOV’T CODE § 2270.002. Of course, any company that enters into a contract with a

governmental entity would necessarily have a designated representative sign the contract on the

company’s behalf. But it does not follow that the representative of that company would be bound by the

contract. So, a CEO of a Fortune 500 company might be required to sign a contract on the company’s

behalf that includes a certification under Chapter 2270, but the CEO herself could still engage in a

“boycott of Israel” in her own time, even if that boycott would run afoul of the law if taken on behalf

of the company.

         Although sole proprietorships under Texas law raise slightly more nuanced issues, because, as

in this case, sole proprietorships are most likely to be operated by the individual signing the contract,

the same company/individual distinction applies. This means that Amawi could not boycott Israel in

her capacity as a speech pathologist. But the actions she complains would be captured by Chapter

2270—for instance, deciding what products to buy at the grocery store, when shopping for her

family—have nothing do with any of the tools that she needs to provide services to students. Likewise,

Hale, a reporter, could not discriminate against an Israeli company as part of his duties for his radio

station. But the only actions he identifies—boycotting an Israeli cosmetics company, for instance,

Pluecker Br. at 13—are not tied to his reporting work. In fact, Pluecker Plaintiffs concede that their

boycotts are “wholly unrelated to the contracting activities Plaintiffs seek to perform.” Pluecker Br. at

23. This is a good thing. The economic and social decisions Plaintiffs are concerned about are unique

to them, not their companies, and thus, are unrelated to the provisions in Chapter 2270. Although

Plaintiffs raise doubts about what conduct falls within the scope of the statute, e.g., Pluecker Br. at 31,

the construction discussed above is simple, reasonable, and fully compliant with the First Amendment,

and the Court is bound to apply it if there is any constitutional dubiety. See, e.g., National Fed’n of Indep.


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction             Page 10
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 11 of 30



Bus. v. Sebelius, 567 U.S. 519, 563 (2012) (“‘[E]very reasonable construction must be resorted to, in

order to save a statute from unconstitutionality.’” (citation omitted)).

         For these reasons, Plaintiffs can freely engage in the activities they describe in their

declarations, and therefore lack standing to challenge Chapter 2270.

II.      Plaintiffs cannot facially invalidate House Bill 89 on this record.

         Constitutional challenges can either be brought as facial or as-applied claims. See Justice v.

Hosemann, 771 F.3d 285, 295 (5th Cir. 2014). Although Amawi and the Pluecker Plaintiffs assert that

they are seeking facial invalidation of Chapter 2270, e.g., Amawi Br. at 8-2 at 12 (“H.B. 89 must be

enjoined as facially unconstitutional.”); Pluecker Br. at 1 (“[Plaintiffs] request that this Court issue a

preliminary injunction against the enforcement of the Act.”), nowhere does either brief cite the

applicable standard of review for such a challenge—that “no set of circumstances exists under which

[the law] would be valid or that the statute lacks any plainly legitimate sweep,” or, if Plaintiffs are

raising an overbreadth challenge, that “a substantial number of [the law’s] applications are

unconstitutional, judged in relation to the statute’s plainly legitimate sweep,” Catholic Leadership Coalition

of Texas v. Reisman, 764 F.3d 409, 426 (5th Cir. 2014). In fact, the word “overbreadth” is not mentioned

at all in either motion for preliminary injunction. And, at other points in their motions, Plaintiffs use

the language of an as-applied challenge. E.g., Amawi Br. at 1 (“Plaintiff Bahia Amawi now brings this

action to enjoin enforcement of the Act as a violation of her fundamental First Amendment rights.”);

Pluecker Br. at 2 (“Absent a preliminary injunction, Plaintiffs will continue to be irreparably harmed

by the law.”).

         The Fifth Circuit has admonished that “facial challenges to the constitutionality of statutes

should be granted sparingly and only as a last resort, so as-applied challenges are preferred.” Hersh v.

U.S. ex rel. Mukasey, 553 F.3d 743, 762 (5th Cir. 2012). “Facial challenges ‘often rest on speculation’

because they do not involve specific applications of a statute, but rather hypothetical applications.” Id.


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction             Page 11
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 12 of 30



(citation omitted). Moreover, they also “‘threaten to short circuit the democratic process by preventing

laws embodying the will of the people from being implemented in a manner consistent with the

Constitution.’” Id. (citation omitted). And “[i]nvalidating a law that is perfectly constitutional in some

applications has ‘obvious harmful effects.’” Id. (citation omitted).

         Those concerns are pronounced here. Plaintiffs’ briefing does not adequately explain, or even

tries to explain, how Chapter 2270 is facially unconstitutional. Chapter 2270 applies to range of

marketplace conduct, from a range of businesses, well beyond the specific facts Plaintiffs present in

their motions. A grocery store cannot refuse to import fruits and vegetables from an Israeli farm. A

tech company cannot decline to sign a multi-million-dollar contract to export systems to an Israeli

corporation. Plaintiffs have come nowhere close to showing that the law is unconstitutional in all its

applications or that it is substantially overbroad. And invalidating the entire statute would have the

“obvious[ly] harmful effect[]” of preventing clearly constitutional applications of an anti-

discrimination law that provides economic protection to a vital Texas ally and her citizens. For these

reasons, and considering the judicial preference for as-applied challenges compared with facial ones,

the Court should construe Plaintiffs’ claims as an as-applied challenge to Chapter 2270. Properly

construed, their claims still fail for the reasons discussed below.

III.     Chapter 2270 does not violate the First Amendment.

         Proceeding to the merits, Chapter 2270 is constitutional because: (1) it is aimed at

discriminatory conduct; (2) a business’s boycott of Israel is not protected speech under the First

Amendment; and (3) Chapter 2270 does not restrict private speech, but is instead a limitation on

Texas’s commercial affairs.

         However, even if Plaintiffs have articulated a viable First Amendment right to participate in

their economic boycotts of Israeli businesses, that right is outweighed by the State’s regulatory interest




Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction         Page 12
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 13 of 30



in restricting government contractors from unlawful discrimination that has a long and unfortunate

historical precedent.

         A.       Chapter 2270 is aimed at discriminatory conduct, not protected speech.

         Through Chapter 2270, the Legislature regulated discriminatory conduct. As was true in

Rumsfeld v. FAIR, in which law schools sought to boycott the military by banning military recruiters,

Chapter 2270 only “affects what [Plaintiffs] must do . . . not what [Plaintiffs] may or may not say.” 547

U.S. 47, 60 (2006).

         For Plaintiffs’ conduct to fall under the umbrella of First Amendment protection, the

boycotting conduct must be “inherently expressive,” as the Supreme Court unanimously explained in

FAIR, see id. at 66. If explanatory speech is needed to convey a boycott’s message, the boycotting

conduct is not inherently expressive. Id. FAIR involved the attempted invocation of the First

Amendment to protect a boycott. Specifically, FAIR addressed the Solomon Amendment, which

coerced law schools (with the potential loss of federal funds) into engaging in conduct with which

they disagreed—allowing the military equal access to their campuses for recruiting purposes. 547 U.S.

at 51–55. The law schools sought to “restrict[] the access of military recruiters to their students because

of disagreement with the Government’s policy on homosexuals in the military,” but were unwilling to

forego federal funds. Id. at 51–52.

         The law schools challenged the Solomon Amendment on First Amendment grounds. The

Supreme Court, however, had little difficulty rejecting the law schools’ arguments, concluding that

Congress could even have imposed the requirements as a direct mandate. Id. at 58–70. The Court

made clear that governmental regulation of boycotting activity neither compels nor prohibits any

actual speech: “The Solomon Amendment neither limits what law schools may say nor requires

them to say anything.” Id. at 60. Thus, “the Solomon Amendment regulate[d] conduct, not speech.

It affect[ed] what law schools must do—afford equal access to military recruiters—not what they


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction          Page 13
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 14 of 30



may or may not say.” Id. So too here. Chapter 2270 does not require Plaintiffs to say anything or

refrain from saying anything; it only constrains what they must do in their capacity as sole

proprietors—i.e., not boycott Israel if they wish to contract with the State.

         The Court also made clear that for express-conduct claims “First Amendment protection

[extends] only to conduct that is inherently expressive.” Id. at 66. Excluding the military from campus

did not qualify: if explanatory speech is needed to explain the “message” of conduct, it by definition

is not inherently expressive. Id. Thus, “[t]he expressive component of a law school’s actions [wa]s not

created by the conduct itself but by the speech that accompanie[d] it.” Id. And “[i]f combining speech

and conduct were enough to create expressive conduct, a regulated party could always transform

conduct into ‘speech’ simply by talking about it.” Id. The FAIR plaintiffs’ challenge thus failed.

         The same result should be reached here. Nothing about Plaintiffs’ desired actions of not

purchasing certain products is inherently expressive. And so, just as in FAIR, the “actions [at issue]

were expressive only because [plaintiffs] accompanied their conduct with speech explaining it.” Id.

FAIR also rejected the law schools’ bootstrapping of the required “inherently expressive” analysis

by pointing to the action being part of a larger campaign or message. The Supreme Court instead

considered the inherent expressiveness of each action individually. 547 U.S. at 64–66. Therefore, it

is appropriate here to review each Plaintiffs’ action individually to determine if those actions come

within Chapter 2270 and whether each individual action is inherently expressive. Under this

framework, Plaintiffs cannot show that their individual decisions about which products to purchase

(or not purchase) fall within the ambit of Chapter 2270 and are inherently expressive.

         Finally, the Supreme Court rejected the law schools’ freedom-of-association claim,

explaining that “[s]tudents and faculty [were] free to associate to voice their disapproval of the

military’s message; nothing about the statute affects the composition of the group[.]” Id. at 69–70.

That is equally true here. Plaintiffs are free to associate with anyone they want and to voice their


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction       Page 14
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 15 of 30



disapproval of Israel’s policies. What Plaintiffs may not do is engage in particular economic conduct

in their capacities as sole proprietors while operating under a contract with the State. If Plaintiffs’

businesses are engaged in a different type of boycott—e.g., a general boycott of companies whose

practices it disagrees with—that would not be considered a boycott of Israel, regardless of whether

Israel may be implicated in some attenuated manner.

         B.       The First Amendment does not protect secondary boycotts of Israeli
                  companies.

         The anti-Israel boycotts covered by Chapter 2270 are not protected under the First

Amendment. See International Longshoremen’s Ass’n v. Allied International, Inc. 456 U.S. 212 (1982). In

Longshoremen, the president of the International Longshoremen’s Association (ILA) “ordered ILA

members to stop handling cargoes arriving from or destined for the Soviet Union” in protest of “the

Russian invasion of Afghanistan.” Id. at 214. In response to the order, the longshoremen on “the east

and gulf coasts refused to service ships carrying Russian cargoes.” Id. at 215. This had the effect of

placing “a heavy burden on neutral employers” carrying the goods ILA was boycotting. Id. at 223.

         The Supreme Court determined that ILA’s boycott of Russian goods was illegal under the

National Labor Relations Act as a secondary boycott. Id. at 226–27. The ILA’s sole dispute was with

the Soviet Union over its invasion of Afghanistan; however, the three companies that had to

substantially cease doing business because of the direct economic pressure of the boycott had nothing

to do with ILA’s dispute. See id. at 223–24. “[W]hen a purely secondary boycott reasonably can be

expected to threaten neutral parties with ruin or substantial loss, the pressure on the secondary parties

must be viewed as at least one of the objects of the boycott or the statutory prohibition would be

rendered meaningless.” Id. at 224 (internal quotation marks and citations omitted). The boycott in

Longshoremen was “not a labor dispute with a primary employer but a political dispute with a foreign

nation.” Id. The Supreme Court has “consistently rejected the claim that secondary picketing by labor

unions in violation of § 8(b)(4) is protected activity under the First Amendment.” Id. at 226.
Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction        Page 15
 
                  Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 16 of 30



“[C]onduct designed not to communicate but to coerce merits still less consideration under the First

Amendment.” Id.

              Likewise, in the context of the Arab boycott of Israel, the Seventh Circuit rejected an attempt

by companies asserting that they had a First Amendment right “to answer questions asked by Arab

boycott offices pursuant to the Arabs’ trade boycott of Israel.” Briggs, 728 F.2d at 916. The court noted

that the “appellants [we]re free to communicate their views about the relative merits of the Arabs’

political decisions”; they simply could not engage in particular conduct, including “furnish[ing]

information about businesses relationships with boycotted countries or blacklisted persons in violation

of the Act.” Id. Longshoremen and Briggs collectively establish that commercial boycotts are not

inherently protected speech.5 (And here, by contrast to the laws in Longshoremen and Briggs, the Texas

statute does not regulate conduct everywhere in the private sector; it regulates conduct only insofar as

a company seeks the benefit of contractual relations with Texas.)

              Much like the conduct described in Longshoremen, the companies that choose to boycott Israel

as defined by the Texas law are engaging in coercive conduct that would “penalize, inflict economic

harm on, or limit commercial relations with Israel, or with a person or entity doing business in Israel

or in an Israeli-controlled territory.” See TEX. GOV’T CODE § 808.001(1). Chapter 2270, however, does

not go as far as the federal law in Longshoremen because it does not prohibit companies from engaging

in coercive conduct or secondary boycotts aimed Israeli businesses or Israeli citizens. Rather, Texas

narrowed its law to government contracts and chose to contract with companies that will not be

engaged in boycotts of Israel during the term of the state contract.


                                                            
            Chapter 2270 does not address any pure speech. “Boycott Israel” is defined to mean “[(1)] refus[ing] to deal,
              5

[(2)] terminating business activities with or [(3)] taking any action that is intended to penalize, inflict economic harm on,
or limit commercial relations” with respect to Israel. TEX. GOV’T CODE § 808.001(1). The first two terms refer to conduct
alone. And the third refers to “any action,” rather than any sort of speech or communication. Moreover, “any action”
must be read under the noscitur a sociis canon (that the meaning of a word may be ascertained from words or phrases
associated with it), and thus given a similar meaning as “refusing to deal” and “terminating business activities”—i.e., also
referring to types of economic conduct, not speech.

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                           Page 16
 
                  Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 17 of 30



              Plaintiffs contend that NAACP v. Claiborne Hardware Co. recognizes that boycotts are protected

forms of speech or conduct. E.g., Amawi Br. at 7. Therefore, they contend that Chapter 2270 infringes

on their right to engage in protected speech and expressive conduct in violation of the First

Amendment.6 See id. This contention expands the scope of that opinion beyond what the Supreme

Court contemplated. In Clairborne, a local branch of the NAACP organized a boycott of white

merchants in Claiborne County, Mississippi who refused to meet their demands for racial equality. See

N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886, 899–900 (1982) (listing the 19 specific demands

including desegregation of all public schools, the hiring of black policemen and black store clerks, and

integration of bus stations).

              The Supreme Court determined that the nonviolent elements of the boycott were

constitutional. Id. at 915. “The Court did not permit the boycotters . . . to target all whites because of

their racial status or identity, but rather those local white merchants that had victimized the boycotters

and violated their constitutional and statutory rights through discrimination.” Goldfeder, supra, at 232;

see generally, Claiborne, 458 U.S. at 898–902 & n. 30 (describing the racial inequalities that the boycott

sought to correct and identifying when the boycott was lifted for a merchant who hired a black cashier

in response to the boycott’s demands). Read in context, Claiborne stands for the proposition that a

nonviolent boycott focused on vindication of a Fourteenth Amendment individual right is protected

by the First Amendment. See Goldfeder, supra, at 233. Claiborne does not address boycotts directed at

a foreign nation—Longshoremen, by contrast, directly addresses that issue.

              This case law establishes that merely labeling something a “boycott” does not itself sanctify

conduct as “protected” speech. Amawi concedes this point by asserting that the law prevents her

                                                            
            Plaintiffs also reference the district court opinions in Jordahl v. Brnovick, 336 F. Supp. 3d 1016 (D. Ariz. 2018)
              6

and Koontz v. Watson, 283 F. Supp. 3d 1007 (D. Kan. 2018) in which plaintiffs challenged laws in Arizona and Kansas
prohibiting state entities from contracting with companies that boycott Israel. The Court should decline to follow those
opinions. The district court in the Koontz case did not even cite to, or attempt to distinguish, Longshoremen, and the Jordahl
court failed to adopt the state’s narrowing construction of the statute, over-read Clairborne, and under-read Longshoremen
and Briggs.

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                            Page 17
 
            Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 18 of 30



from engaging in “protected speech and expressive conduct.” Amawi Br. at 7.  By using the word

“protected,” she acknowledges that not all boycotts are, in fact, protected. Their lawfulness depends

on their purpose.

           Unlike the boycotters in Claiborne, Plaintiffs are not directly boycotting a person or entity to

vindicate a constitutional right. Rather, they are engaged in a secondary boycott like the one in

Longshoremen—choosing not to purchase products created in Israel in support of the BDS

Movement. That is the BDS Movement’s aim: to boycott all Israeli products because of the

movement’s dispute with the Israeli government’s policies. At bottom, this means that Plaintiffs are

choosing not to purchase goods from a company because of the place where the goods originated.

These boycotts resemble the secondary boycotts described in Longshoremen. As the Supreme Court

made clear there, the government may constitutionally ban a secondary boycott that injures neutral

parties.

           For these reasons, Longshoremen, Briggs, and FAIR foreclose Plaintiffs’ claim that Chapter

2270 bars First Amendment protected activity.

           C.      Chapter 2270 is a restriction on government speech.

           “When government speaks, it is not barred by the Free Speech Clause from determining the

content of what it says.” Walker v. Texas Division, Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 2245

(2015) (citing Pleasant Grove City v. Summum, 555 U.S. 460, 467–68 (2009)). In Walker, the State of Texas

was sued for allegedly violating a nonprofit organization’s free speech rights by denying the

organization’s application to order personalized license plates with an image of the confederate flag.

The Supreme Court “refused to hold that the Government unconstitutionally discriminates on the

basis of viewpoint when it chooses to fund a program dedicated to advance certain permissible goals,

because the program in advancing those goals necessarily discourages alternative goals.” Id. at 2246

(quoting Rust v. Sullivan, 500 U.S. 173, 194 (1991)) (internal quotation marks and brackets omitted).


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction            Page 18
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 19 of 30



Generally, “when the government speaks it is entitled to promote a program, to espouse a policy, or

to take a position. In doing so, it represents its citizens and it carries out its duties on their behalf.” Id.

         Chapter 2270 espouses the State’s policy of supporting Israel and takes the position that public

funds will not be used to pay companies that choose to engage in a boycott that is contrary to this

policy. It does not allocate state money for a program—it limits the payment of state money to

companies that are not actively engaged in efforts that undermine Texas policy. Namely, it prevents

the payment of public money to companies that choose to boycott Israel or boycott a person or entity

doing business in Israel. TEX. GOV’T CODE § 808.001(1). Chapter 2270 does not compel speech. Nor

does it restrict speech. Instead, Texas is advancing its own policy by preventing public money from

being used to pay companies that intend “to penalize, inflict economic harm on, or limit commercial

relations . . . with Israel. . . .” Id. Texas has not engaged in viewpoint discrimination simply because it

chooses to advance its goal of supporting Israel over alternative goals.

IV.      State and local governments may place lawful requirements and restrictions on
         independent contractors.

         Even if Plaintiffs’ desired conduct had any First Amendment value, Texas has multiple

interests that sustain Chapter 2270 against any potential level of scrutiny that might apply. “The

Constitution accords government officials a large measure of freedom” “in the course of contracting

for goods and services.” O’Hare Truck Serv., Inc. v. City of Northlake, 518 U.S. 712, 724 (1996). Every

state, for example, has enacted legislation imposing competitive-bidding requirements on various

types of contracts with the government. In fact, the “examples of federal, state, and local statutes,

codes, ordinances, and regulations could be multiplied to fill many volumes,” and have been means

of regulating government contracts “since the founding of the Republic.” Bd. of Cty. Comm’rs v. Umbehr,

518 U.S. 668, 693–94 (1996) (Scalia, J., dissenting).




Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction              Page 19
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 20 of 30



         A.       Texas can regulate economic activity.

         It is “beyond dispute” that even those engaged in inherently expressive activities, such as

publishing newspapers, may still be subject “to generally applicable economic regulations[.]”

Minneapolis Star & Tribune Co. v. Minn. Comm’r of Revenue, 460 U.S. 575, 581 (1983). Newspapers can

thus be subjected to antitrust laws, labor laws, and investigatory subpoenas even though such laws

might incidentally burden expression. Id. (collecting cases).

          “[T]he First Amendment does not prevent restrictions directed at commerce or conduct

from imposing incidental burdens on speech.” Airbnb, Inc. v. City & County of San Francisco, 217 F.

Supp. 3d 1066, 1076 (N.D. Cal. 2016) (quoting Sorrell v. IMS Health Inc., 564 U.S. 552, 567 (2011)).

Chapter 2270 regulates commercial activity to align commerce in Texas with the State’s policy

objectives and values. See, e.g., Barnes v. Glen Theatre, Inc., 501 U.S. 560, 569 (1991) (“The traditional

police power of the States is defined as the authority to provide for the public health, safety, and

morals” and is a proper “basis for legislation.”). Israel is one of the few democracies in the Middle

East and an ally of the United States and this State. See 19 U.S.C. § 4452. The State has reasonably

acted to prevent commerce within Texas from being used as an economic weapon against Israel.

         B.       Texas can prohibit state contractors from violating anti-discrimination
                  principles.

         As discussed above, states routinely impose requirements and prohibitions on state contracts.

Texas, for instance, may expressly prefer contractors that reside within its borders, and this is perfectly

constitutional. TEX. GOV’T CODE § 2252.002; see also, e.g., A.B. 280, § 5, 2017 Leg., 79th Sess. (Nev.

2017) (similarly reflecting a preference for contractors within its state’s borders). Texas encourages its

agencies and institutions of higher education to increase the number of contracts awarded to

historically underutilized businesses owned by women, veterans, and racial minorities. TEX. GOV’T

CODE §§ 2161.001–.003. States may also restrict the speech and conduct of contractors to protect

against conflicts of interests and bribery: Texas prohibits state agencies from entering into
Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction          Page 20
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 21 of 30



employment, professional services, or consulting contracts with a former or retired employee of the

agency for one year from that person’s last date of employment. TEX. GOV’T CODE § 2252.901.

        States even impose moral requirements on contractors. Texas considers a bidder’s “character,

responsibility, [and] integrity,” among other things, when deciding whether to award a contract. TEX.

GOV’T CODE § 2156.007. In New Jersey, “the legislative mandate that a bidder be ‘responsible’

embraces moral integrity just as surely as it embraces a capacity to supply labor and materials.” Trap

Rock Indus., Inc. v. Kohl, 284 A.2d 161, 166 (N.J. 1971). Texas and many other states have now added,

to this long preexisting list of qualifications, a requirement that state contractors refuse to participate

in nationality-based boycotts of Israel. See TEX. GOV’T CODE §§ 2270.001–.002; Appendix, infra. By

doing so, states are merely following the example set by the federal government since 1979. A state

may exercise its power, with respect to state contracting, to advance public policy goals—whether

in promoting the hiring of the less privileged, supporting local businesses, or, as here, eliminating

invidious discrimination based on historically protected characteristics. Businesses have the choice

to contract or not contract with the state. This voluntary decision does not lessen the state’s power

to place lawful requirements and restrictions on the independent contractors such as anti-

discrimination rules.

          The Supreme Court previously upheld a legislature’s right to refuse to subsidize certain

activity in Regan v. Taxation With Representation of Washington, 461 U.S. 540, 549 (1983). In Regan,

Congress chose to give non-profit organizations that engage in lobbying activities (501(c)(4)

organizations) less favorable tax treatment than those that do not (501(c)(3) organizations). See id. at

543–44. That tax differential was challenged as placing an “unconstitutional condition” on exercising

the right to lobby. Id. at 545. The challenge failed. The Court unanimously explained that “Congress

has merely refused to pay for the lobbying out of public monies. This Court has never held that the

Court must grant a benefit . . . to a person who wishes to exercise a constitutional right.” Id. The


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction           Page 21
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 22 of 30



Court “again reject[ed] the ‘notion that First Amendment rights are somehow not fully realized

unless they are subsidized by the State.’” Id. at 546 (citation omitted); see also Agency for Intern.

Development v. Alliance for Open Society Intern., Inc., 570 U.S. 205, 215 (2013) (discussing the holding of

Regan). The Court further explained that the plaintiff organization could “obtain [the more favorable

tax treatment] for its non-lobbying activity by returning to the dual structure it used in the past, with

a § 501(c)(3) organization for non-lobbying activities and a § 501(c)(4) organization for lobbying.”

Regan, 461 U.S. at 544.

         The same result is proper here. Texas’s decision not to subsidize a boycott of Israel by

providing public funds to businesses not engaged in such a boycott “has not infringed any First

Amendment rights or regulated any First Amendment activity.” Id. at 546. And to the extent Plaintiffs

would like to engage in a boycott outside of their respective contracts, they may do so either in their

personal capacity or through another business that does not contract with Texas.

         Regan is not an outlier. Governments may condition public monies on acceptance of non-

discrimination policies. Thus, for example, Congress could require a multi-state entity to refrain from

discriminating against disabled individuals and waive sovereign immunity regarding discrimination

claims as a condition of receiving funds. See Barbour v. Wash. Metro. Area Transit Auth., 374 F.3d 1161,

1170 (D.C. Cir. 2004); see also Grove City Coll. v. Bell, 465 U.S. 555, 575 (1984) (Congress could require

universities to provide equal treatment to women as a condition of federal funds).

         The Pluecker Plaintiffs ignore Regan and its progeny and instead cite Pickering v. Board of

Education, 391 U.S. 563 (1968) for the proposition that Chapter 2270 improperly regulates protected

speech of public contractors as citizens speaking on issues of public concern. See Pluecker Br. at 21.

Notably, though, Pickering is only triggered when a public employee “[(1)] spoke as a citizen [(2)] on

a matter of public concern.” Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). As discussed at length above,

Chapter 2270 governs conduct, not speech. And Plaintiffs are contractors, not public employees.


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction           Page 22
 
                  Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 23 of 30



Plaintiffs have not cited any authority extending the protections of Pickering to economic conduct.

“Pickering is based on the insight that the speech of a public-sector employee may interfere with the

effective operation of the government.” Janus v. AFSCME, 138 S. Ct. 2448, 2473 (2018) (emphasis

added). The Supreme Court recognized that Pickering is a “poor fit” for mandates imposed as a

condition of public employment. See id. As a result, Plaintiffs conduct is not protected speech under

Pickering. And, Texas may constitutionally condition receipt of public funds through state contracts

on non-discrimination against Israel.

              C.             Chapter 2270 is a standard anti-discrimination measure.

              American law teaches that it is wrongful to lay burdens on individuals on the basis of

immutable characteristics like race, sex, or (as here) nationality, national origin, or religion.

Chapter 2270 prohibits a business only from boycotting Israel by “refusing to deal with, terminating

business activities with, or otherwise taking any action that is intended to penalize, inflict economic

harm on, or limit commercial relations specifically with Israel, or with a person or entity doing business

in Israel or in an Israeli-controlled territory,” but does not include decisions made for ordinary

business purposes.7 TEX. GOV’T CODE § 2270.002; Id. § 808.001(1). Texas can refuse to fund these

discriminatory acts.

              Such laws frequently operate in commercial contexts like this one. For instance, Nevada (like

most states) makes it unlawful for home owners to refuse to sell to someone on account of their

origin, NEV. REV. STAT. § 118.100(1), or for hotels categorically to deny lodging to nationals of a

certain country, NEV. REV. STAT. § 651.070. These direct restrictions on private business decisions

pose no First Amendment problems. This Texas law is milder. Here, companies can decline to do

                                                            
            The Pluecker plaintiffs object that the term “ordinary business purpose” is “not defined by Texas case law” and
              7

is thus unclear to a “person of ordinary intelligence.” Pluecker Br. at 31. They cite no authority for the proposition that a
term must be defined or analyzed in reported decisions to survive a constitutional vagueness challenge. And the term
“ordinary business purpose” has a corollary in federal bankruptcy law, 11 U.S.C. § 547(c)(2), and can be understood to
refer to actions that a company would take in the course of its business in the absence of any intention not to deal with a
company merely because that company is based in Israel.

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                           Page 23
 
                  Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 24 of 30



business with a company simply because it has an Israeli board member or sells products in Tel Aviv.

Chapter 2270 just says: very well, but we can decline to do business with you because Texas refuses to

fund discrimination based on nationality.

              The Free Speech Clause lets the Texas government spend its own money to promote public

interests, even when doing so works to the disfavor of some citizens. This happens all the time, in

fact. The best analogy may be debarment laws. Debarment is the exclusion of a contractor from the

privilege of obtaining government contracts for a certain period. Such laws, for instance, deny state

contracts to companies who are found systematically to have refused to hire blacks or Hispanics. The

government in doing so does not “chill” the right of companies to express the racial views or hiring

preferences of its managers. It simply sends a counter-message that the state will not join hands

economically with businesses who behave in this way.

              The United States has long vigorously exercised its debarment power against contractors on

this ground; it will even move to debar companies based on their failure to adhere to or provide an

affirmative-action policy.8 Companies can take controversial positions and use their dollars toward

that end; but government, in turn, can decide that it will not subsidize discrimination by contributing

its dollars to those companies. Debarment laws, in the end, are not understood to “suppress” a First

Amendment right to engage in discriminatory practices. They are understood, rather, to entail that, as

a result of such conduct, the company may forfeit state business. If a company can exert its economic

leverage to try to injure Israel, Texas can exert a counter-force to try to mitigate that injury.




                                                            
            Exec. Order No. 11246, §§ 212 & 301, 30 Fed. Reg. 12319 (Sept. 24, 1965); 48 C.F.R. § 9.406-2 (vigorously
              8

exercised); OFCCP v. Goya de Puerto Rico, Inc., Notice of Debarment, 67 Fed. Reg. 53028-01 (Dep’t of Labor Aug. 14,
2002); OFCCP v. Pacific Coast Feather Co., Notice of Debarment, 61 Fed. Reg. 56248-01 (Oct. 31, 1996) (debarment
action regarding affirmative action policies).
 

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction                   Page 24
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 25 of 30



         Thus, even if Plaintiffs’ desired conduct was entitled to any First Amendment consideration,

that interest is dramatically outweighed by the State’s interest in combatting invidious, status-based

discrimination in the sale of goods. See, e.g., Roberts v. United States Jaycees, 468 U.S. 609, 623 (1984). This

goal is “unrelated to the suppression of expression [and] plainly serves compelling state interests of

the highest order.” See id. at 624. The State’s compelling interest in prohibiting national-origin

discrimination thus outweighs whatever (if any) First Amendment Interests Plaintiffs could have here.

V.       The equitable considerations strongly counsel against an injunction.

         Even if Plaintiffs could demonstrate a substantial likelihood that they will prevail on the merits,

they also must establish an irreparable injury, that the injunction will serve the public interest and that

the threatened injury outweighs any damage that the injunction may cause the opposing party. CDL

Mktg., Inc., 878 F.2d at 809. As explained above, they cannot establish an irreparable injury because

there is no infringement on their constitutional rights, and they are free to engage in the activities

contemplated in their declarations without fear that they will be boycotting Israel within the meaning

of Chapter 2270.

         Moreover, as addressed at length above, the equitable factors weigh heavily against an

injunction. The State has deeply rooted interests in promoting its relationship with an important ally

and preventing national origin discrimination. Chapter 2270 fulfills both of those purposes, and should

not be enjoined on the weak showing that Plaintiffs have made in their motions for preliminary

injunction. And, at a bare minimum, Plaintiffs have not demonstrated that the law is substantially

overbroad and must be enjoined in all its applications.

                                                    CONCLUSION

         The movement to boycott companies and citizens based on nothing more than Israeli

nationality is an attempt to injure an American ally and citizens of our ally who have no role in

formulating foreign policy. Chapter 2270 simply provides that if a business chooses to engage in this


Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction               Page 25
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 26 of 30



form of nationality-based discrimination, that business may be choosing to forgo the privilege of

receiving public money. Plaintiffs’ motions for preliminary injunction should be denied.

                                                             Respectfully submitted.

                                                             KEN PAXTON
                                                             Attorney General of Texas

                                                             JEFFREY C. MATEER
                                                             First Assistant Attorney General

                                                             BRANTLEY STARR
                                                             Deputy First Assistant Attorney General

                                                             DARREN L. MCCARTY
                                                             Deputy Attorney General for Civil Litigation

                                                             AMANDA J. COCHRAN-MCCALL
                                                             Chief for General Litigation Division

                                                             /s/ Michael R. Abrams
                                                             MICHAEL R. ABRAMS
                                                             Texas Bar No. 24087072
                                                             Assistant Attorney General
                                                             RANDALL W. MILLER
                                                             Texas Bar No. 24092838
                                                             Assistant Attorney General
                                                             Office of the Attorney General
                                                             P.O. Box 12548, Capitol Station
                                                             Austin, Texas 78711-2548
                                                             Phone: 512-463-2120
                                                             Fax: 512-320-0667
                                                             Michael.Abrams@oag.texas.gov
                                                             Randall.Miller@oag.texas.gov

                                                             Counsel for Defendant Ken Paxton




Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction              Page 26
 
            Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 27 of 30



                                                    APPENDIX

             STATES THAT HAVE ADOPTED PROHIBITIONS ON FORMS OF
                                       BOYCOTTS AGAINST ISRAEL

Alabama
    - SB 81, passed and signed into law in 2016
    - https://legiscan.com/AL/text/SB81/2016

Arizona
      - HB 2617, passed and signed into law in 2016
      - https://www.azleg.gov/legtext/52leg/2r/bills/hb2617p.pdf
Arkansas
    - SB 513 passed and signed into law in 2017
    - http://www.arkleg.state.ar.us/assembly/2017/2017R/Bills/SB513.pdf

California
    - AB 2844, passed and signed into law in 2016
    - https://leginfo.legislature.ca.gov/faces/billNavClient.xhtml?bill_id=201520160AB2844

Colorado
    - HB 16-1284 passed and signed into law in 2016
    - http://leg.colorado.gov/bills/hb16-1284

Florida
    - SB 86 passed and signed into law in 2016
    - https://www.flsenate.gov/Session/Bill/2016/0086

Georgia
   - SB 327 passed and signed into law in 2016
   - http://www.legis.ga.gov/legislation/en-US/Display/20152016/SB/327

 Illinois
      - SB 1761 passed and signed into law in 2015
      -  https://legiscan.com/IL/text/SB1761/2015

 Indiana
    - HB 1378 passed and signed into law in 2016
    - http://iga.in.gov/documents/39bbdf7f

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction   Page 27
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 28 of 30




Iowa
      - HF 2331 passed and signed into law in 2016
      - https://www.legis.iowa.gov/legislation/BillBook?ga=86&ba=HF%20233 1

 Kansas
    - HB 2482 passed and signed into law in 2018
    - http://www.kslegislature.org/li/b2017_18/measures/hb2482/
    - Modified by House Bill 2482, Laws 2018, ch. 60, § 2, eff. July 1, 2018

 Louisiana
    - Governor Edwards signed an executive order in 2018
    - https://www.doa.la.gov/osp/PC/EO_JBE_2018-15_BDS_Israel.pdf

 Maryland
   - Governor Hogan signed an executive order in 2017
   - https://content.govdelivery.com/attachments/MDGOV/2017/10/23/file_attachments/9
       00819/Executive%2BOrder%2B01.01.2017.25.pdf

 Michigan
    - HB 5821 and HB 5822 were passed and signed into law in 2017
    - http://www.legislature.mi.gov/documents/2015-2016/publicact/pdf/2016-PA-0526.pdf
      - http://www.legislature.mi.gov/documents/2015-2016/publicact/pdf/2016-PA-
          0527.pdf

 Minnesota
    - HF 400 passed and signed into law in 2017
    - https://www.revisor.mn.gov/bills/text.php?number=HF400&version=0&session_year=2
       017&session_number=0&format=pdf

 Nevada
   - SB 26 passed and signed into law in 2017
   - https://legiscan.com/NV/bill/SB26/2017

 New Jersey
   - A 925 passed and signed into law in 2016
   - http://www.njleg.state.nj.us/2016/Bills/A1000/925_I1.PDF

 New York
   - Governor Cuomo signed an executive order in 2016

Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction   Page 28
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 29 of 30



      - https://www.governor.ny.gov/news/no-157-directing-state-agencies-and-authorities-
          divest-public-funds-supporting-bds-campaign

 North Carolina
   - HB 161 passed and signed into law in 2017
   - http://dig.abclocal.go.com/wtvd/docs/032217-hb-161.pdf

 Ohio
      - HB 476 passed and signed into law in 2016
      - https://www.legislature.ohio.gov/legislation/legislation-documents?id=GA131-HB-476

 Pennsylvania
    - HB 2107 passed and signed into law in 2016
    - https://www.legis.state.pa.us/cfdocs/billinfo/billinfo.cfm?syear=2015&body=H&type=B
       &bn=2107

 Rhode Island
   - H 7736 passed and signed into law in 2016
   - http://webserver.rilin.state.ri.us/billtext16/housetext16/h7736.pdf

South Carolina
    - H 3583 passed and signed into law in 2015
    - https://www.scstatehouse.gov/sess121_2015-2016/prever/3583_20150319.htm

Texas
      - HB 89 passed and signed into law in 2017
      - http://www.legis.state.tx.us/tlodocs/85R/billtext/html/HB00089I.htm

Wisconsin
    - Governor Walker signed an executive order in 2017
    - Assembly Bill 553 passed in 2018
    - https://walker.wi.gov/press-releases/governor-walker-reaffirms-support-israel-signs-anti-
      bds-bill-law
    - https://docs.legis.wisconsin.gov/2017/related/acts/248




Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction   Page 29
 
           Case 1:18-cv-01091-RP Document 25 Filed 01/15/19 Page 30 of 30



                                        CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served upon Plaintiffs’
 counsel of record through the Court’s electronic filing system on January 15, 2019.

                                                                 /s/ Michael R. Abrams
                                                                 MICHAEL R. ABRAMS




Defendant Ken Paxton’s Omnibus Response to Plaintiffs’ Motions for Preliminary Injunction   Page 30
 
